UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WARREN THOMAS,

                                 Petitioner,
                                                                 19-CV-6781 (CM)
                     -against-
                                                                      ORDER
MARK ROYCE,

                            Respondent.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated August 28, 2019, the Court directed Petitioner to show cause why his

petition for a writ of habeas corpus should not be denied as time-barred. ECF No. 5. After

Petitioner failed to respond to that order, the Court denied the petition. ECF No. 6. On November

14, 2019, the Court received from Petitioner a letter indicating that he “was unable to make the

Oct 28th deadline, d[ue] to [his] facility being shut down for 8 days.” ECF No. 8, at 1. He

requests an extension of time to respond to the August 28, 2019 order.

         The Court vacates the order of dismissal and the civil judgment (ECF Nos. 6, 7), and

grants Petitioner an additional 30 days from the date of this order to show cause why this petition

should not be denied as time-barred.

SO ORDERED.

Dated:     November 26, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
